Citation Nr: 0929898	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether there was a timely request for a waiver of recovery 
of an overpayment of compensation benefits in the amount of 
$5,706.20.

(The issues of entitlement to service connection for a 
disability manifested by numbness of the toes, bilateral 
hearing loss, and headaches; entitlement to increased 
evaluations for bronchial asthma and arthritis due to trauma 
of the cervical spine; and entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities are the subject of a separate 
Board decision.)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 
and from January 1981 to December 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  In June 1987, VA informed the Veteran that an overpayment 
of $5,706.20 had been created, and that he had a right to 
request waiver of the overpayment within 180 days.

2. The Veteran's request for a waiver of recovery of the 
overpayment was received on February 8, 2006.


CONCLUSION OF LAW

As the Veteran's request for waiver of the overpayment 
indebtedness in the amount of $5,706.20 was not timely filed, 
the Board has no jurisdiction to consider a request for 
waiver.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was relieved of this debt 
approximately 20 years ago.  He also contends that he 
responded within 180 day of being notified of this 
overpayment.  

Initially, the Board acknowledges VA's duties in notifying 
claimants of the evidence needed to support a claim, as well 
as the relative duties of VA and claimants in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  These provisions, however, 
do not apply in waiver of overpayment cases.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Moreover, under 38 
C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement or when entitlement to the benefit claimed 
cannot be established as a matter of law, as here.

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

Before the equitable considerations can be addressed in 
waiver cases, however, there must be a timely request for a 
waiver.  Under the applicable regulations, a request for 
waiver of a debt, other than for loan guaranty, shall be 
considered only if made within 180 days following the date of 
a notice of the indebtedness to the debtor.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrated to the Chairperson of the Committee that, as a 
result of an error by either VA or the postal authorities, or 
due to other circumstances beyond the debtor's control, there 
was a delay in such individual's receipt of the notification 
of indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct that 
the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b) (2008); see also 38 U.S.C.A. 
§ 5302(a) (West 2002).

As indicated above, the Veteran had two periods of active 
duty.  After his first period of service, he filed a claim 
for compensation benefits.  In a February 1979 rating 
decision, he was awarded service connection for a duodenal 
ulcer, and for residuals of left Achilles tendonitis.  The 
combined rating was 10 percent.  The Veteran re-entered 
service in January 1981 and continued receiving his 
10 percent disability compensation.

In November 1986, during the Veteran's second period of 
service, VA informed him that federal regulations prohibited 
concurrent payments of active duty military pay and VA 
compensation benefits.  It asked that the Veteran verify his 
Social Security number to make sure this information (that he 
had been receiving concurrent payments) was accurate.  In 
January 1987, the Veteran verified that the Social Security 
number was correct and apologized for his error.  He stated 
he would try to work out a satisfactory repayment schedule.  

While the February 1987 letter from the Debt Management 
Center (DMC) is not in the claims file, the DMC has submitted 
a 1987 computerized sheet showing the total debt amount of 
$5,706.20.  The DMC has also provided a March 2006 sworn 
statement that the demand letter, along with the "Notice of 
Rights" was sent to the Veteran on June 5, 1987, and was not 
returned as undeliverable.  Thus, the Veteran is presumed to 
have received this notice.  Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992) (the "presumption of regularity" applies to the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, it must be presumed that they have 
properly discharged their official duties).  The Veteran does 
not contest the finding that he received the notice.

In November 2005, the DMC reminded the Veteran of his 
indebtedness of $5,706.20 and that it would start to withhold 
his compensation benefits as of February 2006.  On February 
8, 2006, the Veteran submitted an e-mail to the DMC, 
essentially requesting a waiver of the overpayment.  The 
Veteran acknowledged he was first informed of this debt while 
he was on active duty.  He stated he had submitted paperwork 
with the assistance of his commander requesting relief, which 
request had been approved.  The Veteran noted that because he 
thought this issue had been resolved, he had not saved any of 
the paperwork.  

In a February 2006 decision, the COWC denied the Veteran's 
requested for a waiver, stating he had not submitted his 
request within 180 days of notification of the debt.  The 
Veteran has appealed this determination.

The Board has carefully reviewed the evidence of record and 
finds that the Veteran has not submitted a timely request for 
a waiver of the overpayment amount of $5,706.20.  The DMC has 
established that it notified the Veteran in June 1987 of the 
amount created and provided the Veteran with his right to 
appeal within 180 days.  To the extent that the Veteran 
claims he requested relief of the debt at that time and such 
was granted, see February 8, 2006, e-mail from Veteran, the 
Board rejects this allegation.  Specifically, an April 1992 
facsimile from the Federal Benefits Unit of the American 
Consulate General in Germany to VA indicates the Veteran 
wanted to "'clear up' a still outstanding overpayment."  
Thus, the Veteran's current allegations that relief of this 
debt had been sought and granted while still in service are 
refuted by this 1992 post-service document.  The Board has no 
reason to question the authenticity of this document.

In sum, the Board finds the Veteran was notified of the 
overpayment in June 1987, along with his ability to request a 
waiver.  There is no evidence corroborating the assertion 
that the appellant submitted a request for waiver of 
overpayment prior to 2006-almost 20 years after the 
notification.  The regulations cited above note that such a 
request must be made within 180 days of the date of the June 
1987 notice.  Thus, the Veteran's request for waiver of 
overpayment is not timely, and, as a matter of law, must be 
denied.  The Board has no jurisdiction to take further 
action.  Even if the facts of this case were compelling, they 
would not justify disregarding the dictates of the governing 
procedural rule.  As Justice Scalia pointed out when writing 
for the United States Court of Appeals for the District of 
Columbia Circuit, lack of jurisdiction means "an inability 
to act, not merely in unappealing cases, but in compelling 
cases as well."  National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985). 

The claim is denied.



ORDER

The Veteran's request for a waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$5,706.20 was not timely; the appeal is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


